DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5, 7-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ickovic (US 9467968 B2) in view of Brown (US 20080272920 A1)
Regarding claim 1: Ickovic teaches a pet accessory comprising: a deformable band (102) sized and configured to fit around a neck of a pet (Col 1 lns 16-18 “The combination of these systems may be employed as a collar for a pet such as a canine or feline.”); and a smart housing (104) removably secured to the band (Col 5 lns 32-35 “Connectors 106a and 106b can attach the communications unit 104 to the band 102. Accordingly, the communications unit 104 may be removable from the band 102.”), wherein the smart housing comprises an integrated circuit, a microphone, a speaker, a GPS module (Col 9 lns 1-5 “The communications unit 104 can include an audio system 614. The audio system 614 may comprise an audio input device such as a microphone 615, one or more audio output devices such as speakers 616, and/or sound generation circuitry 618.” ; Col 9 lns 1-2 “The communications unit 104 can include a GPS receiver and/or related circuitry.”), a wireless communication module (608, Fig. 6, Col 7 lns 63-67 “Commands may be received from the communications system 608, e.g., via encoded SMS, via a mobile broadband network, and/or an IP network protocol, such as electronic messages over a data network (e.g., transmitted from a mobile application running on a user electronic device)”), a memory (Col 7 lines 15-16 “The communications unit 104 can further include non-transitory computer-readable memory,”) and at least one sensor (626, Fig. 6) configured to monitor temperature, motion, and a heart rate of the pet (Col 10 lns 66-67; Col 11 lns 1-2, “A communications unit 104 can include one or more sensors 626, such as accelerometers, speed sensors, motion sensors, temperature sensors, light sensors, noise sensors, dog bark sensors, heart rate monitors, to name a few.”).
The first embodiment of Ickovic in Fig. 1A fails to disclose the band having a buckle to fasten the band securely to the pet.
However, Ickovic in Fig. 3A teaches the band having a buckle (318, Fig. 3A) to fasten the band securely to the pet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Ickovic of embodiment 1A with the buckle and clasp as taught by Ickovic of embodiment 3A so as to securely attach the collar to the neck of the animal and to allow for the collar to fit a variety of neck sizes, therefore achieving the predictable result of a more versatile apparatus. 
Modified Ickovic fails to teach the at least one sensor configured to monitor wetness.
However, Brown teaches the at least one sensor configured to monitor wetness (Para 45, “The user programmable device 101 may also use various other sensors including sensors for measuring pulse, temperature, respiration monitor, wetness etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensors as disclosed by modified Ickovic with the wetness sensor as taught by Brown so as to detect whether the animal is doing an undesired action of getting the collar wet. 
Regarding claim 2: modified Ickovic teaches the limitations of claim 1 as shown above.
Modified Ickovic further teaches wherein the smart housing is secured to the band by one of a clip or a fastener (Col 5 lines 50-51 “Connectors 106a and 106b can be interconnectable elements each fastened to one of the band 102 and communications unit 104.”).
Regarding claim 5: modified Ickovic teaches the limitations of claim 1 as shown above.
Modified Ickovic further teaches wherein the pet accessory is a collar (Col 1 lines 16-18 “The combination of these systems may be employed as a collar for a pet such as a canine or feline.”).
Regarding claim 7: modified Ickovic teaches the limitations of claim 1 as shown above.
Modified Ickovic further teaches a battery (108).
Regarding claim 8: modified Ickovic teaches the limitations of claim 7 as shown above.
Ickovic further teaches wherein the battery is disposed within the smart housing (Col 6 lines 20-21 “The communications unit 104 can further include one or more removable batteries 108, e.g., batteries 108a and 108b.”).
Regarding claim 11: modified Ickovic teaches the limitations of claim 1 as shown above.
Ickovic further teaches wherein the memory comprises a plurality of prerecorded voice commands for playback on the speaker (Fig. 12, Col 1 lines 38-51) upon receiving a live voice command or a signal from a remote electronic device (S1224, Fig. 12B).
Regarding claim 12: modified Ickovic teaches the limitations of claim 1 as shown above.
Ickovic further teaches wherein the GPS module creates a geofence around the pet accessory (Col 10 lines 20-22 “In embodiments, a location module 650 may provide location monitoring to determine whether an electronic fence boundary was crossed.”).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ickovic and Brown as applied to claim 1 above, and further in view of So (US 20130113621 A1).
Regarding claim 6: modified Ickovic teaches the limitations of claim 1 as shown above.
Ickovic further teaches wherein the band further comprises an LED (Col 10 lines 44-46, "A communications unit 104 can include one or more light sources 606, which, in embodiments, can comprise one or more LEDs”) and a sound emitted from the speaker (616). 
Ickovic fails to teach an LED light that is illuminated when a sound is emitted from the speaker.
However, So teaches an LED light that is illuminated when a sound is emitted from the speaker (“When the alarm state is entered, the pet collar 1 generates a high pitched noise using the speaker 1a and generates rays of light using the LEDs 1c in order to warn passengers near the pet that the pet has lost its way.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the speaker and LED as disclosed by modified Ickovic with the alarm state as taught by So in order to allow for the animal to be quickly located when the animal is lost or out of view from the owner, therefore achieving the predictable result of a more effective system. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ickovic and Brown as applied to claim 1 above, and further in view of Marmen (US 20170135315 A1).
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Modified Ickovic fails to teach wherein the band comprises a vibration emitter.
However, Marmen teaches wherein the at least one sensor is further configured to emit a vibration (Para 62, “Device 100-c may include multiple stimulation components configured as vibration motors 120-w/120-x/120-y”; Para 122, “Another use of the animal wearable device 100 may be to monitor and to direct the animal where and/or when to or not to defecate and/or urinate. This may be accomplished with the use of similar sensors of the animal wearable device 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by modified Ickovic with the vibration system as taught by Marmen so as to positively or negatively reinforce the animal wearing the collar when they perform an action that is either desired or unwanted, therefore achieving the predictable result of a more effective system. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ickovic and Brown as applied to claim 11 above, and further in view of Spacek (US 20140308873 A1)
Regarding claim 13: modified Ickovic teaches the limitations of claim 11 as shown above.
Modified Ickovic further teaches at least one of the plurality of prerecorded voice commands (Col 9 lines 28-35, “In operation, the communications unit 104 may enable remote broadcasting of various types of alerts from one or more internal speakers 616. Internal speaker 616 is preferably water resistant or waterproof. Communicated messages may include commands to a pet to return home or sit still. Communicated messages may include messages to passerby that the pet is lost and assistance is required. Communicated messages may be prerecorded”).
Modified Ickovic fails to teach a timer circuit for playing audio at a predetermined time interval.
However, Specek teaches a timer circuit (60) for playing audio at a predetermined time interval (para 59, “The control unit 50 may be a microprocessor, computer or any suitable programmable control system, coupled with a timer circuit 60, allowing for the programming of a sequence of sensory stimulation, including audio and visual stimulation. Stimulation may be through the visual display screen 70 and actuated at a particular time or at particular time intervals for a predetermined time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the speaker as disclosed by modified Ickovic with the timer circuit as taught by Spacek so as to provide comfort or instructions to an animal while the owner is unavailable, therefore achieving the predictable result of a more efficient system.
The combination of references would therein teach wherein the timer circuit (Spacek 60) for playing at least one the plurality of prerecorded voice commands (Ickovic, Col 9 lines 28-35, “In operation, the communications unit 104 may enable remote broadcasting of various types of alerts from one or more internal speakers 616. Internal speaker 616 is preferably water resistant or waterproof. Communicated messages may include commands to a pet to return home or sit still. Communicated messages may include messages to passerby that the pet is lost and assistance is required. Communicated messages may be prerecorded”) at a predetermined time interval (Spacek, para 59, “The control unit 50 may be a microprocessor, computer or any suitable programmable control system, coupled with a timer circuit 60, allowing for the programming of a sequence of sensory stimulation, including audio and visual stimulation. Stimulation may be through the visual display screen 70 and actuated at a particular time or at particular time intervals for a predetermined time.”).
Claims 14,18 are rejected under 35 U.S.C. 103 as being unpatentable over Ickovic (US 9467968 B2).
Regarding claim 14: Ickovic teaches a voice command pet collar comprising: a flexible band (102); a smart housing (104) attached to the flexible band (Fig. 1A) and comprising a microphone (615), a speaker (616), a memory, an electronic circuit (618), a wireless communication module (608) and a sensor (626) (Fig. 6, Col 9 lns 1-5 “The communications unit 104 can include an audio system 614. The audio system 614 may comprise an audio input device such as a microphone 615, one or more audio output devices such as speakers 616, and/or sound generation circuitry 618.” ; Col 9 lns 1-2 “The communications unit 104 can include a GPS receiver and/or related circuitry.”); configured to monitor a temperature, a wetness, a force or motion, or a heart rate of the pet (Since this limitation is in the alternative, not all sensors need to be taught by the prior art, Col 10 lns 66-67; Col 11 lns 1-2, “A communications unit 104 can include one or more sensors 626, such as accelerometers, speed sensors, motion sensors, temperature sensors, light sensors, noise sensors, dog bark sensors, heart rate monitors, to name a few.”); at least one LED light disposed on the flexible band (Col 10 lns 44-46, "A communications unit 104 can include one or more light sources 606, which, in embodiments, can comprise one or more LEDs”) and powered by a battery (Col 6 lns 20-23, “The communications unit 104 can further include one or more removable batteries 108, e.g., batteries 108a and 108b. The device may be operable with only one of multiple batteries attached to it”); at least one prerecorded message stored in the memory for playback (Fig. 12A,B,C, Col 1 lns 38-51); and a GPS module in communication with the memory, wherein the GPS module (604 and 650) is configured to allow a user to create an invisible user-defined perimeter around a specific location (942, Fig. 9E, Col 17 lines 9-11,“a user may draw boundaries (e.g., to designate a property and/or one or more areas within a property, such as a yard) using a draw boundaries setting 946.”)
The embodiment of Fig. 1A of Ickovic fails to teach a buckle and a clasp for securing the flexible band to a neck of a pet.
However, Ickovic’s embodiment in Fig. 3A teaches a buckle (318b) and a clasp (318a) for securing the flexible band to a neck of a pet;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Ickovic of embodiment 1A with the buckle and clasp as taught by Ickovic of embodiment 3A so as to securely attach the collar to the neck of the animal and to allow for the collar to fit a variety of neck sizes, therefore achieving the predictable result of a more versatile apparatus. 
Regarding claim 18: modified Ickovic teaches the limitations of claim 14 as shown above.
Ickovic further teaches a control panel (Fig. 9B) for operating the microphone (Col 16 lines 51-53, “The messages 902 interface may provide a new message interface 914 for recording a new audio message.”) and speaker (Fig. 12B).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ickovic as applied to claim 14 above, and further in view of Marmen (US 20170135315 A1).
Regarding claim 16: the modified reference teaches the limitations of claim 14 as shown above.
Modified Ickovic fails to teach where in the sensor is configured to emit a vibration that is activated by voice command
However, Marmen teaches wherein the sensor is configured to emit a vibration (120-w/x/y) that is activated by a voice command (para 72 “In some embodiment, the one or more microphone components 160-d may be utilized to receive voice commands at the animal wearable device 100-c that are clear enough to be translated into electronic commands (e.g., by voice recognition software, to generate proper vibration patterns and other responses).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by modified Ickovic with the vibration system as taught by Marmen so as to positively or negatively reinforce the animal wearing the collar when they perform an action that is either desired or unwanted, therefore achieving the predictable result of a more effective system. 
Regarding claim 19: the modified reference teaches the limitations of claim 14 as shown above.
Ickovic teaches at least one LED (606) light and the speaker (616).
Ickovic fails to teach wherein the at least one LED light and the speaker are activated as the voice command pet collar approaches the invisible boundary.
However, Marmen teaches the at least one LED light and the speaker are activated as the voice command pet collar approaches the invisible boundary (para 8, “In some embodiments, the multiple stimulation components include at least multiple light components or multiple sound components.”; para 116, “Using behavioral cues, the animal wearable device 100 may alert the animal as it approaches a boundary, and may provide feedback when a boundary is broken or when the animal exhibits positive behavior with respect to the boundary. For example, when a boundary may be broken, one or more stimulation components 120 may be utilized to redirect the animal back to within the boundary area. User preferences and/or animal dependent factors may determine the redirection approach. In some embodiments, for example, a neutral cue, like the pet's name, may be used to get the pet's attention with a speaker 180, then one or more stimulation components 120 may be utilized to redirect the animal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the speaker, LED, and boundary as disclosed by modified Ickovic with the boundary activation as taught by Marmen so as to deter the animal from leaving the designated boundary to which the animal is restrained to, achieving the predictable result of a more effective system. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ickovic (US 9467968 B2)  in view of Marmen (US 20170135315 A1) and Spacek (US 20140308873 A1)
Regarding claim 20: Ickovic teaches a pet collar for controlling and training a pet, the pet collar comprising: a band (102) sized and configured to fit around a neck of the pet, a smart housing (104) removably connected to the band (Col 5 lines 32-35 “Connectors 106a and 106b can attach the communications unit 104 to the band 102. Accordingly, the communications unit 104 may be removable from the band 102.”); a microphone (615); a speaker (616); an electronic circuit (618); a memory (Col 7 lines 15-16 “The communications unit 104 can further include non-transitory computer-readable memory,”)  comprising a plurality of prerecorded voice commands for playback on the speaker (Fig. 12, Col 1 lns 38-51); a wireless communication module (608); a GPS module (604 and 650); and a battery (108) wherein the GPS module is configured to allow a user to define an invisible perimeter around a user defined location (942, Fig. 9E, Col 17 lines 9-11,“a user may draw boundaries (e.g., to designate a property and/or one or more areas within a property, such as a yard) using a draw boundaries setting 946.”).
The first embodiment of Ickovic in Fig. 1A fails to disclose the band having a clasp for securing the band to the pet.
However, Ickovic in Fig. 3A teaches the band having a clasp (318a) for securing the band to the pet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Ickovic of embodiment 1A with the buckle and clasp as taught by Ickovic of embodiment 3A so as to securely attach the collar to the neck of the animal and to allow for the collar to fit a variety of neck sizes, therefore achieving the predictable result of a more versatile apparatus. 
The modified reference fails to teach when the pet approaches the invisible perimeter, activation of the speaker, the plurality of LED lights, and the vibration from the at least one sensor. 
However, Marmen teaches when the pet approaches the invisible perimeter, activation of the speaker, the plurality of LED lights, and the vibration from the at least one sensor (para 8, “In some embodiments, the multiple stimulation components include at least multiple light components or multiple sound components.”; para 116, “Using behavioral cues, the animal wearable device 100 may alert the animal as it approaches a boundary, and may provide feedback when a boundary is broken or when the animal exhibits positive behavior with respect to the boundary. For example, when a boundary may be broken, one or more stimulation components 120 may be utilized to redirect the animal back to within the boundary area. User preferences and/or animal dependent factors may determine the redirection approach. In some embodiments, for example, a neutral cue, like the pet's name, may be used to get the pet's attention with a speaker 180, then one or more stimulation components 120 may be utilized to redirect the animal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the speaker, LED, and boundary as disclosed by modified Ickovic with the boundary activation as taught by Marmen so as to deter the animal from leaving the designated boundary to which the animal is restrained to, achieving the predictable result of a more effective system. 
The modified reference fails to teach a timer circuit, wherein the timer circuit plays an audio at a predetermined time interval. 
However, Specek teaches a timer circuit (60) for playing audio at a predetermined time interval (para 59, “The control unit 50 may be a microprocessor, computer or any suitable programmable control system, coupled with a timer circuit 60, allowing for the programming of a sequence of sensory stimulation, including audio and visual stimulation. Stimulation may be through the visual display screen 70 and actuated at a particular time or at particular time intervals for a predetermined time.”).
The combination of references would therein teach wherein the timer circuit (Spacek 60) is configured to trigger the speaker (Ickovic 616) to play the plurality of prerecorded voice commands stored in the memory (Ickovic, Col 9 lines 28-35, “In operation, the communications unit 104 may enable remote broadcasting of various types of alerts from one or more internal speakers 616. Internal speaker 616 is preferably water resistant or waterproof. Communicated messages may include commands to a pet to return home or sit still. Communicated messages may include messages to passerby that the pet is lost and assistance is required. Communicated messages may be prerecorded”) at a predetermined time interval (Spacek, para 59, “The control unit 50 may be a microprocessor, computer or any suitable programmable control system, coupled with a timer circuit 60, allowing for the programming of a sequence of sensory stimulation, including audio and visual stimulation. Stimulation may be through the visual display screen 70 and actuated at a particular time or at particular time intervals for a predetermined time.”).
Response to Arguments
Applicant’s arguments with respect to claims 1,14,20 have been considered but are moot because the combination of rejection does not rely on the same combination as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pages 9-10 that Ickovic would not teach the amended limitations as it requires all kinds of sensors to be taught, specifically citing that Ickovic fails to teach or suggest the wetness sensor. Regarding claim 1, Examiner has incorporated the Brown reference to teach this amended limitation. However, regarding claim 14, the kinds of sensors are in the alternative form and therefore Ickovic still teaches the limitation as recited. 
Applicant argues on pages 10,12 that Ickovic would not teach the amended limitations of the GPS module as it requires the physical boundary of an electric fence. Examiner respectfully disagrees, as Fig. 9E of Ickovic showcases that the boundary could be drawn by the user. More importantly, there is even a permissible radius away from the home, in other words, a non-physical boundary of a desired distance away from the home can be adjusted as desired. This shows that Ickovic teaches an invisible boundary that can be drawn and set as desired by the user. Col 17, second paragraph has more details pertaining to the electronic fence.
Applicant argues on page 13 that Ickovic in combination with Patterson would not teach the limitations of claim 13. Examiner has replaced Patterson in favor of Spacek, where Patterson would teach the prerecorded voice commands and Spacek would teach the timer circuit and emitting the audio at a predetermined time interval. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of  X-Technology Swiss GmbH (DE 202004011942 U1) has moisture sensors (6) which are applicable to applicant’s claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619